Citation Nr: 1242059	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-28 974	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to VA benefits to include a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The appellant claimed that he had active service with the United States Armed Forces in the Far East (USAFFE) from January 26, 1942 to March 11, 1946.  The Veteran further contended that this service qualified him for status as a Veteran of the United States.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes that the appellant was scheduled for a travel board hearing at the Manila RO in April 2012.  As the appellant had apparently been deceased for more than one year prior to the hearing date, he did not appear for the scheduled hearing.  

The Board additionally notes that the appellant's apparent surviving spouse claimed VA benefits on a VA Form 21-534 which was received at the RO on April 16, 2012.  The apparent surviving spouse's claims were denied in a May 2012 letter decision.  The apparent surviving spouse was informed of what to do if she did not agree with this decision.  There is no response of record from the apparent surviving spouse.  Thus, the Board lacks jurisdiction at this time over any claims which the apparent surviving spouse might have. 


FINDING OF FACT

On April 16, 2012, the Department of Veterans Affairs (VA) Regional Office, Manila, the Republic of the Philippines, was notified that the appellant died on April [redacted], 2011.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


